  

 

Case 19-15594 DowesK: BBM Acn39 Page 1 of 1

Prince George's Cty Cir Crt

 

IMP FD SURE $40.00
RECORDING FEE $20.00
TOTAL $60.00
ME TH

Dec 07, 2018 04:06 pm

CORPORATE ASSIGNMENT OF DEED OF TRUST

FOR VALUE RECEIVED, Mortgage Electronic Registration Systems, Inc. (MERS), as nominee
for Nations Direct Mortgage, LLC dba Motive Lending, its successors and assigns, does hereby
assign and transfer to Nations Direct Mortgage, LLC, all its right, title, and interest in and to a
certain Deed of Trust executed by Lauren Francis Jackson, with Original Trustees being KG
Title, Inc., and bearing the date of January 19, 2016, and recorded on February 10, 2016, in the
Land Records of the Circuit Court of Prince George's County, Maryland, in Deed Book 37851 at
Page 195.

Property Address: 4439 Beckenham Place, Upper Marlboro, Maryland 20772

<>

Signed on theZS__ day of _/ Vv VE mb —_ , Z0O/é

 

Mortgage Electronic Registration Systems, Inc. (MERS), as nominee for Nations Direct

Harry Swanson

 

 

2 V a
STATE or SET! me: 3

 

 

 

 

CITY/COUNTY OF Lake. , to-wit:

Onthe ZS day of Novembu- , 2g _, before me, a Notary
Public, personally appeared Harry swanson __, known to me, who being
duly sworn did say thatfishe isthe _ Vice President of Mortgage Electronic

 

Registration Systems, Inc. (MERS), as nominee for Nations Direct Mortgage, LLC dba Motive
Lending, its successors and assigns, and that said instrument was signed on behalf of said
corporation.

Given under my hand and seal and effective this DQ day of

 

 

vember ,2018 .
By: Dail Brtunran.
4 Notary Public
My Commission Expires: _] 6/24/2021 (SEAL)
Notary Registration #: F63676

 

ELIZABETH BRENNAN
a OFFICIAL SEAL

fs Notary Public, State of IIlinois
2) My Commission Expires
> October 24, 2021

  
  
 

Prepared by and return to:

Brock & Scott, PLLC

484 Viking Drive, Suite 203

Virginia Beach, VA 23452

MIN#: 1006118-0000068 105-8

MERS Address: P.O. Box 2026, Flint, MI 48501-2026
MERS Phone: (888) 679-6377

 

 

Rares

 

 
  

File Numoer:
